All executive acts of the Sovereign are to be done by and with the advice and consent of the Cabinet. The responsibility for such acts being upon the Cabinet, the Sovereign must act upon its advice.
Department op the Judiciary.
Honolulu, August 3, 1889.

To His Majesty’s Cabinet.

Gentlemen : The Justices of the Supreme Court have received your letter of to-day’s date in which you state certain circumstances under which you to-day formulated and presented to His Majesty the following statement of principles:
Before going further the Cabinet “ desire a thorough understanding with your Majesty upon the following point, viz :
The Government in all its departments must be conducted by the Cabinet, who will be solely and absolutely responsible for such conduct.
Your Majesty shall in future sign all documents and do acts which under the laws or the Constitution require the signature or acts of the Sovereign, when advised so to do by the Cabinet,-the Cabinet being solely and absolutely responsible for the signature of any document or act so done or performed by their advice.”
You further state that you advised His Majesty that such statement of principles is in accordance with the Constitution and that it was bis duty to assent thereto.
You request the opinion of the Justices of the Supreme Court upon the following question, viz :
“Is the authority and responsibility of the Cabinet, as set forth in the above statement of principles, in accordance with and in pursuance of the Constitution, or not?”
We respectfully submit the following reply:
By Article 21 of the Constitution, “the Government of this Kingdom is that of a Constitutional Monarchy,” and although *784the Constitution devolves upon the King as the head of the Government certain powers and directs that certain acts shall be done by him, so far, certainly, as these are executive powers and acts, the exercise of them is controlled by Article 78 of the Constitution which reads that “wherever by this Constitution any act is to be done or performed by the King or Sovereign, it shall, unless otherwise expressed, mean that such act shall be done and performed by and with the advice and consent of the Cabinet.”
Article 31 of the Constitution declares that the King’s person is sacred and inviolable, and that His Ministers are responsible; and Article 41 prescribes that “no act of the King shall have any effect unless it be countersigned by á member of the Cabinet, who, by that signature, makes himself responsible.”
There can be no dual Government. There can be no authority without responsibility. The King is without responsibility. The Constitution confers the responsibility of government upon the Cabinet; they, therefore, have the authority. With this in view, we are unanimously of opinion that the principles formulated by you and presented to His Majesty, above set forth, are in accordance with and in pursuance of the Constitution.
We wish to say further, that on the occasion of His Majesty’s considering the propriety of his approval of an Act of the Legislature of 1887 (which is now Chapter XXY. of the Acts of 1887), the Justices of the Supreme Court, at his request, sent him an opinion upon the proposed Act.
Its title is, “ An Act to provide for and declare the construction to be placed upon the words ‘The King’ or 1 The Sovereign’ in certain cases.”
The opinion was as follows:
“We see no conflict of this Act with Articles 16 or 48 of the Constitution.
“This Act is consistent with Article 78 of the Constitution, the principle of which is hereby applied in terms to statutes also.
“ And we understand that it has always been the true intent of statutes that the acts of the King are done upon the responsi*785bility of his Cabinet, unless it appears from express words or by the very nature of the case that the act is of a personal character.”
We remain, yours respectfully.
A. F. Judd,
Lawrence McCurdy,
Edward Preston,
Richard F. Bickerton,
Sanford B. Dole.